Citation Nr: 0027423	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  93-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a left femur 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, degenerative joint disease of 
the thoracic spine, a left femur disorder, a left knee 
disorder, a left ankle disorder, a left fibula disorder, and 
a left foot disorder.

In September 1993, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In September 1996, the Board denied entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, degenerative disc disease of the lumbar spine, a left 
fibula disorder, a left ankle disorder, and a left foot 
disorder.  The Board remanded the claims of entitlement to 
service connection for a left knee disorder, degenerative 
joint disease of the thoracic spine, and a left femur 
disorder for additional development and adjudicative actions.

In May 1998, the RO granted service connection for a left 
knee and fibula disorder and assigned a 20 percent 
evaluation, effective August 30, 1991.  The RO continued the 
denials of entitlement to service connection for degenerative 
joint disease of the thoracic spine and a left femur 
disorder.

The veteran has not filed a notice of disagreement following 
the grant of service connection for an impairment to the left 
knee/fibula, and thus that claim is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).

In May 1999, the Board remanded the issues of entitlement to 
service connection for degenerative joint disease of the 
thoracic spine and a left femur disorder for additional 
development and adjudicative actions.

In November 1999, the RO continued the denial of entitlement 
to service connection for degenerative joint disease of the 
thoracic spine and a left femur disorder and denied 
entitlement to service connection for degenerative joint 
disease of the thoracic spine as being secondary to the 
service-connected impairment of the left knee/fibula.

In May 2000, the RO continued the 20 percent evaluation for 
the service-connected impairment of the left knee/fibula and 
denied service connection for a right knee disorder, a left 
ankle disorder, and for the back.  The veteran did not submit 
a notice of disagreement as to these issues, and thus these 
claims are not otherwise considered part of the current 
appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Competent evidence attributing the diagnoses of 
degenerative joint disease of the thoracic spine and diffuse 
idiopathic skeletal hyperostosis of the thoracic spine either 
to service or a service-connected disability is not of 
record.

2.  Competent evidence attributing the finding of a small 
bony protuberance in the femur to service is not of record.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the thoracic spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
femur disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that at the time of separation 
from service, there were no musculoskeletal defects.  The 
examiner noted the veteran had sustained a fracture to the 
right fibula in September 1946.

A March 1976 private medical record shows the veteran 
reported low back pain, which he stated he had had for about 
one month after some mild trauma.  The assessment was low 
back pain.  Five days later, the examiner stated the veteran 
had almost no range of motion of the back.  Straight leg 
raising was about 75 degrees bilaterally.  The assessment was 
severe low back strain.

An August 1991 private medical record shows the veteran 
reported back pain as a result of a motor vehicle accident in 
July 1990.  The examiner entered a diagnosis of probably 
muscle spasm related to a facet injury.

An August 1992 VA chest x-ray showed moderate osteoporosis 
with moderate to severe degenerative changes involving the 
thoracic spine.

In September 1993, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  He stated 
he sustained an injury in July 1946, when a 75-foot long 
truck ran over his left foot and leg.  The veteran stated he 
had twisted himself out, which is when he believed he 
sustained trauma to his spine.  He testified he had passed 
out at the time of the accident because the pain was so 
great, and that he woke up and was in the hospital.  The 
veteran stated he was in there for a while and was told to do 
exercises for the various parts that had been injured.

The veteran stated that following his discharge from service, 
he was in the farming business.  He stated he really did not 
receive treatment for his injuries; just that he kept up the 
exercises he had done to help strengthen various parts that 
had been injured.  The veteran stated he had started seeing a 
doctor in 1973.

The veteran testified he had been in a fender bender since 
service and that his muscles had gone into a spasm and that 
he almost passed out on account of it.  He stated he went to 
the hospital following the accident, where he was examined 
and released that same day.

A March 1998 VA examination report shows the veteran reported 
that a truck had run over his left lower limb when he was 
stationed in Japan.  He stated he felt his back may have been 
injured in that accident.  The veteran reported stabbing pain 
in his low back when performing work in an awkward position.  

The examiner stated that physical examination of the thoracic 
spine was rigid, with no measurable motion from the upper 
thoracic spine to the thoracolumbar spine.  There was no 
tenderness to palpation or percussion.  An x-ray of the 
thoracic spine showed characteristic findings of diffuse 
idiopathic skeletal hyperostosis.  The examiner stated this 
was a beaded ribbon-like calcification of the anterior 
longitudinal ligament of the spine.  The vertebral bodies and 
inter-vertebral discs were of normal contour and structure.

The examiner entered a diagnosis of diffuse idiopathic 
skeletal hyperostosis of the thoracic spine.  He stated that 
diffuse idiopathic skeletal hyperostosis was a disease of 
older individuals and was not a sequela of trauma.  He added 
there were no signs of remote trauma in the veteran's x-rays.

A separate March 1998 VA examination report shows the 
examiner stated that there was a small bony protuberance 
arising from the posterior aspect of the femur in the midline 
and proximal to the intercondylar notch.  He stated it had 
the appearance of an old, inactive osteochondroma, which 
would have developed in the early teen years.  No diagnosis 
was entered as to the left femur.

An August 1999 x-ray of the thoracic spine reveals diffuse 
idiopathic skeletal hyperostosis of the thoracic spine.  An 
August 1999 x-ray of the left femur reveals no abnormalities 
involving the femoral shaft on the x-rays with the exception 
of the surgical changes of the surrounding soft tissues.  The 
VA radiologist noted that the femoral condyles on the x-rays 
had been noted on a prior examination.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has emphasized that VA's burden of proof for rebutting 
the presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  In that 
decision, the Court noted that the word "unmistakable means 
that an item cannot be misinterpreted and misunderstood, 
i.e., it is undebatable."  Id. at 258 quoting Webster's New 
World Dictionary 1461 (3rd Coll. Ed. 1988).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not submitted well-grounded 
claims of entitlement to service connection for a thoracic 
spine disorder or a left femur disorder.  See Caluza, 7 Vet. 
App. 498.  The reasons follow.

As to the claim of entitlement to service connection for a 
thoracic spine disorder, the veteran is competent to allege 
that he injured his back in service, and the Board will 
concede such.  However, at separation from service, no 
defects were reported as to the musculoskeletal system.

The veteran has brought forth evidence of current diagnoses 
of degenerative joint disease of the thoracic spine and 
diffuse idiopathic skeletal hyperostosis of the thoracic 
spine.  However, his claim fails because he has not brought 
forth competent evidence of a nexus between the diagnoses of 
degenerative joint disease of the thoracic spine and diffuse 
idiopathic skeletal hyperostosis of the thoracic spine and 
service, and the claim is not well grounded.  See id.  In 
fact, as to the diagnosis of diffuse idiopathic skeletal 
hyperostosis, there is evidence to the contrary.  When 
examined in March 1998, the examiner stated that diffuse 
idiopathic skeletal hyperostosis was a disease of older 
individuals and was not a sequela of trauma.  The examiner 
added that there were no signs of remote trauma in the x-
rays.  This is evidence against the veteran's claim that he 
has a current thoracic spine disorder as a result of an 
injury in service.

As to the claim of entitlement to service connection for a 
thoracic spine disorder as secondary to the service-connected 
impairment of the left knee/fibula, the veteran has not 
brought forth competent evidence of a nexus between the 
service-connected impairment of the left knee/fibula and the 
thoracic spine disorder, and thus the claim is not well 
grounded.  Wallin, 11 Vet. App. at 512.

As to the claim of entitlement to service connection for a 
left femur disorder, the RO denied such as stating that the 
evidence showed that a left femur disorder pre-existed 
service and that the service medical records did not 
establish that the left femur disorder had been aggravated in 
service.  The Board disagrees with the RO's findings.

As stated above, a veteran is presumed to be in sound 
condition at the time he enters service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Here, there is no 
entrance examination of record and therefore the veteran is 
presumed to have entered service in sound condition.  
Therefore, here, the only way to rebut the presumption of 
soundness is by clear and unmistakable evidence.

In the March 1998 VA examination report, the examiner stated 
that  the small bony protuberance arising from the posterior 
aspect of the femur in the midline and proximal to the 
intercondylar notch had the appearance of an old, inactive 
osteochondroma, which would have developed in the early teen 
years.  This finding, made more than 50 years following the 
veteran's period of service, which does not seem to be any 
more than an estimation as to what the small bony 
protuberance represents, cannot constitute clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  Specifically, the Board does not find that the 
examiner's opinion is undebatable.  See Vanerson, 12 Vet. 
App. at 258 (defining clear and unmistakable evidence).  
Accordingly, the Board finds that the claim before the Board 
is a claim for service incurrence versus service aggravation.

The veteran has asserted that he injured the left side of his 
leg when a truck ran over it in service.  As stated above, 
the Board has conceded such.  In the March 1998 examination 
report, the examiner stated that the veteran had a small bony 
protuberance in the posterior aspect of the femur.  The 
examiner did not enter a diagnosis of a current left femur 
disorder, but the Board will construe the finding of the bony 
protuberance to be a current disability for the purposes of 
determining whether the claim is well grounded.  However, 
even having conceded an inservice injury and a post service 
diagnosis, the veteran has not brought forth competent 
evidence of a nexus between the finding of the bony 
protuberance in the posterior aspect of the femur and 
service, and the claim is not well grounded.  See Caluza, 
7 Vet. App. 498.

The Board notes there is no competent evidence that arthritis 
was shown to a compensable degree within one year following 
service.  The first showing of degenerative joint disease of 
the thoracic spine was in August 1992, which is more than 40 
years following the veteran's discharge from service.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage, 10 
Vet. App. at 498. 

The Board notes the service medical records, except that of 
the separation examination, are not of record.  However, at 
separation, there were no findings as to the veteran's 
musculoskeletal system except that the veteran had had a 
fracture to the left fibula in September 1946, a resultant 
disability for which the veteran is service connected.  As 
discussed above, the Board finds that medical evidence is 
requisite in this type of case.  Id.  In light of the absence 
of relevant findings or conclusions in the separation 
examination as to the thoracic spine and the left femur, a 
chronic disability related to the veteran's left femur or 
thoracic spine, claimed as residuals of a truck injury, were 
not shown in service, and there is no basis for well-grounded 
claims under the chronicity provisions of 38 C.F.R. 
§ 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground these claims.  For continuity 
of symptomatology to well ground the claims, the following 
must be shown: (1) the condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage, 10 Vet. App. 489; see also 
Grottveit, 5 Vet. App. at 93 (where the issue involves 
questions of medical diagnosis or an opinion as to medical 
causation, competent medical evidence is required).  Again, 
the crucial medical nexus evidence has not been submitted.  
Thus, the veteran's claims on this alternative basis are not 
well grounded.  

Although the veteran and his representative have asserted 
that the veteran has a thoracic spine disorder and a left 
femur disorder that are related to the veteran's service, 
they do not have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

The Board notes it is not competent to supplement the record 
with its own unsubstantiated medical conclusion as to whether 
or not the veteran has current disorders related to his 
thoracic spine and left femur as a result of service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that in this case, VA has fulfilled its 
obligation under section 5103(a) by issuing a statement of 
the case in December 1992 and supplemental statements of the 
case in May 1998 and November 1999.  Additionally, the Board 
remanded these claims on two occasions to assist him in the 
development of his claims.

As requested by the Board in the May 1999 remand, the RO 
attempted to obtain additional private medical records and 
Social Security Administration records.  The RO wrote a 
letter to the veteran as to the private medical records, to 
which he did not respond.  As to the Social Security 
Administration records, a response from the Social Security 
Administration reveals that there are no medical documents 
relating to the veteran in its records.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion, and the May 1998 
and November 1999 supplemental statements of the case, as 
sufficient to inform the veteran of the elements necessary to 
complete his application if he wishes to reopen these claims.  
See Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a thoracic spine disorder and left femur disorder are not 
well grounded, the doctrine of reasonable doubt has no 
application to these claims.


ORDER

As well-grounded claims have not been presented, entitlement 
to service connection for a thoracic spine disorder and a 
left femur disorder is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

